Exhibit 10.1

 

third amendment
to
third amended and restated agreement
of limited partnership
of
Supertel limited partnership

The undersigned hereby certifies that the Third Amended and Restated Agreement
of Limited Partnership of Supertel Limited Partnership, dated as of June 30,
2000 (as amended, the “Partnership Agreement”), is hereby further amended,
effective September 15, 2016, by written consent of the General Partner, so that
the first sentence of Section 2.02 of the Partnership Agreement is revised in
its entirety to read as follows:

“The name of the Partnership shall be Condor Hospitality Limited Partnership.”

﻿

[Signature Page Follows]





1

 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned has set her hand effective this 15th day of
September, 2016.

GENERAL PARTNER:

SUPERTEL HOSPITALITY REIT TRUST

﻿

By:  _/s/ Lauren E. Green______________

Name:Lauren E. Green

Title:Vice President





2

 

--------------------------------------------------------------------------------

 





Second AMENDMENT
TO
third AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
supertel LIMITED PARTNERSHIP
march 2, 2015

THIS SECOND AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
(this “Second Amendment”), dated as of March 2, 2015, is entered into by
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, as
general partner (the “General Partner”) of SUPERTEL LIMITED PARTNERSHIP, a
Virginia limited partnership (the “Partnership”), for itself and on behalf of
the limited partners of the Partnership.

WHEREAS, the Third Amended and Restated Agreement of Limited Partnership of the
Partnership was executed on June 30, 2000, and an Amendment No. 1 thereto was
executed on May 26, 2005 (the “Agreement”); and

WHEREAS, Section 4.02(a) of the Partnership Agreement authorizes the General
Partner to cause the Partnership to issue additional Partnership Units in one or
more classes or series, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as shall be
determined by the General Partner, without the approval of the Limited Partners;
and

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Sections 4.02(a) and Article XI of the Partnership Agreement, the General
Partner desires to amend the Partnership Agreement to establish a new series of
Partnership Units, the LTIP Units, and to set forth the designations, rights,
powers, preferences and duties of such LTIP Units.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

1.Defined Terms.

(a)The following defined terms shall be added to Article I of the Agreement:

“Adjustment Events” has the meaning set forth in Section 4.10(a)(i) hereof.

“Capital Account Limitation” has the meaning set forth in Section 4.11(b)
hereof.

“Common Partnership Unit Distribution” has the meaning set forth in Section
4.10(a)(ii) hereof.

“Common Unit Economic Balance” has the meaning set forth in Section 5.01(h)
hereof.

“Common Unit Transaction” has the meaning set forth in Section 4.11(f) hereof.

“Constituent Person” has the meaning set forth in Section 4.11(f) hereof.

“Conversion Date” has the meaning set forth in Section 4.11(b) hereof.

“Conversion Notice” has the meaning set forth in Section 4.11(b) hereof.

“Conversion Right” has the meaning set forth in Section 4.11(a) hereof.

“Economic Capital Account Balances” has the meaning set forth in Section 5.01(h)
hereof.

“Equity Incentive Plan” means any equity incentive or compensation plan in
effect on the date hereof or hereafter adopted by the Partnership or HHTI.

“Forced Conversion” has the meaning set forth in Section 4.11(c) hereof.

“Forced Conversion Notice” has the meaning set forth in Section 4.11(c) hereof.





3

 

--------------------------------------------------------------------------------

 



“Liquidating Gains” has the meaning set forth in Section 5.01(h) hereof.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section
4.10 hereof and elsewhere in this Agreement in respect of holders of LTIP Units,
including both Vested LTIP Units and Unvested LTIP Units.  The allocation of
LTIP Units among the Partners shall be set forth on Exhibit A hereto, as it may
be amended from time to time.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“Partnership Unit Designation” has the meaning set forth in Section 4.02(a)(i)
hereof.

“Safe Harbor” has the meaning set forth in Section 10.05(d) hereof.

“Safe Harbor Election” has the meaning set forth in Section 10.05(d) hereof.

“Safe Harbor Interest” has the meaning set forth in Section 10.05(d) hereof.

“Unvested LTIP Units” has the meaning set forth in Section 4.10(c) hereof.

“Vested LTIP Units” has the meaning set forth in Section 4.10(c) hereof.

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument, other than this Agreement, entered into by a LTIP Unitholder upon
acceptance of an award of LTIP Units.

(b)The definition of “Partnership Unit” shall be deleted in its entirety and
replaced with the following:

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, LTIP
Units and any other class or series of Partnership Units that may be established
after the date hereof in accordance with the terms hereof.  The number of
Partnership Units outstanding and the Percentage Interests represented by such
Partnership Units are set forth on Exhibit A hereto, as it may be amended from
time to time.

(c)The definition of “Percentage Interest” shall be deleted in its entirety and
replaced with the following:

“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the sum of the number of Common Units of all
Partners, treating LTIP Units, in accordance with Section 4.10(a), as Common
Units for this purpose.

(d)The definition of “Common Unit” shall be deleted in its entirety and replaced
with the following:

“Common Unit” means a Partnership Unit other than a LTIP Unit or Preferred Unit.

2.Issuances of Additional Partnership Units.  Section 4.02(a)(i) of the
Agreement shall be deleted in its entirety and replaced with the following:

(a)Issuances of Additional Partnership Units.

(i)General. The General Partner is hereby authorized to cause the Partnership to
issue such additional Partnership Interests, in the form of Partnership Units,
for any Partnership purpose at any time or from time to time to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. The General Partner’s determination that consideration is adequate
shall be conclusive insofar as the adequacy of consideration relates to whether
the Partnership Units are validly issued and fully paid. Any additional
Partnership Units issued thereby may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to the then-outstanding Partnership
Units held by the Limited Partners, all as shall be determined by the General
Partner in its sole and absolute discretion and without the approval of any
Limited Partner, subject to Virginia law that cannot be preempted by the terms
hereof and, except with respect to LTIP Units,



4

 

--------------------------------------------------------------------------------

 



as set forth in a written document hereafter attached to and made an exhibit to
this Agreement (each, a “Partnership Unit Designation”), including, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Units; (ii) the
right of each such class or series of Partnership Units to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Units upon dissolution and liquidation of the Partnership; provided, that no
additional Partnership Units shall be issued to the General Partner (or any
direct or indirect wholly owned Subsidiary of the General Partner) unless:

(1) (A) the additional Partnership Units are issued in connection with an
issuance of REIT Shares or other capital stock of, or other interests in, HHTI,
which REIT Shares, capital stock or other interests have designations,
preferences and other rights, all such that the economic interests are
substantially similar to the designations, preferences and other rights of the
additional Partnership Units issued to the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner) by the Partnership in
accordance with this Section 4.02 and (B) the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner) shall make a Capital
Contribution to the Partnership in an amount equal to the cash consideration
received by HHTI from the issuance of such REIT Shares, capital stock or other
interests in HHTI;

(2) the additional Partnership Units are issued in connection with an issuance
of REIT Shares or other capital stock of, or other interests in, HHTI pursuant
to a taxable share dividend declared by HHTI, which REIT Shares, capital stock
or interests have designations, preferences and other rights, all such that the
economic interests are substantially similar to the designations, preferences
and other rights of the additional Partnership Units issued to the General
Partner (or any direct or indirect wholly owned Subsidiary of the General
Partner) by the Partnership in accordance with this Section 4.02, provided that
(A) if HHTI allows the holders of its REIT Shares to elect whether to receive
such dividend in REIT Shares or other capital stock of, or other interests in
HHTI or cash, the Partnership will give the Limited Partners (excluding the
General Partner or any direct or indirect Subsidiary of the General Partner) the
same election to elect to receive (I) Partnership Units or cash or, (II) at the
election of HHTI, REIT Shares, capital stock or other interests in HHTI or cash,
and (B) if the Partnership issues additional Partnership Units pursuant to this
Section 4.02(a)(i)(2), then an amount of income equal to the value of the
Partnership Units received will be allocated to those holders of Common Units
that elect to receive additional Partnership Units;

(3) the additional Partnership Units are issued in exchange for property owned
by the General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) with a fair market value, as determined by the General Partner,
in good faith, equal to the value of the Partnership Units; or

(4) the additional Partnership Units are issued to all Partners in proportion to
their respective Percentage Interests.

3.LTIP Units. The following new Section 4.10 shall be added to the Agreement:

(a)Issuance of LTIP Units. Notwithstanding anything contained herein to the
contrary, the General Partner may from time to time issue LTIP Units to Persons
who provide services to or for the benefit of the Partnership for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section 4.10 and the special provisions of Section 4.11 and Section 5.01(h)
hereof, LTIP Units shall be treated as Common Units, with all of the rights,
privileges and obligations attendant thereto. For purposes of computing the
Partners’ Percentage Interests, holders of LTIP Units shall be treated as Common
Unit holders and LTIP Units shall be treated as Common Units.  In particular,
the Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and Common Units for conversion, distribution and other purposes,
including, without limitation, complying with the following procedures:

(i)If an Adjustment Event (as defined below) occurs, then the General Partner
shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Common Units in Partnership Units, (B)
the Partnership subdivides the outstanding Common Units into a greater number of
units or combines the outstanding Common Units into a smaller number of units,
or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Common Units by way of a reclassification or recapitalization of its
Common Units. If



5

 

--------------------------------------------------------------------------------

 



more than one Adjustment Event occurs, the adjustment to the LTIP Units need be
made only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. For the
avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business Common Unit Transaction, (y) the issuance of Partnership
Units pursuant to any employee benefit or compensation plan or distribution
reinvestment plan or (z) the issuance of any Partnership Units to the General
Partner (or any direct or indirect wholly owned Subsidiary of the General
Partner) in respect of a capital contribution to the Partnership of proceeds
from the sale of Additional Securities by HHTI. If the Partnership takes an
action affecting the Common Units other than actions specifically described
above as “Adjustment Events” and in the opinion of the General Partner such
action would require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Incentive Plan and Vesting Agreement, in such manner and at such time as
the General Partner, in its sole discretion, may determine to be appropriate
under the circumstances. If an adjustment is made to the LTIP Units, as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Partnership shall deliver a
notice to each LTIP Unitholder setting forth the adjustment to his or her LTIP
Units and the effective date of such adjustment; provided, the failure to
deliver such notice shall not invalidate the adjustment or the authority granted
hereunder, and

(ii)The LTIP Unitholders shall, when, as and if authorized and declared by the
General Partner out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Common Unit (the “Common Partnership Unit Distribution”), paid to holders of
Common Units on such Partnership Record Date established by the General Partner
with respect to such distribution; provided, that distributions of assets on
liquidation, dissolution or winding up shall be made solely in accordance with
the Partners’ positive Capital Account balances as provided in Section 5.06(a).
So long as any LTIP Units are outstanding, no distributions (whether in cash or
in kind) shall be authorized, declared or paid on Common Units, unless equal
distributions have been or contemporaneously are authorized, declared and paid
on the LTIP Units; provided, that distributions of assets on liquidation,
dissolution or winding up shall be made solely in accordance with the Partners’
positive Capital Account balances as provided in Section 5.06(a).

(b)Priority.  Subject to the provisions of this Section 4.10, the special
provisions of Section 4.11 and Section 5.01(h) hereof and any Vesting Agreement,
the LTIP Units shall rank pari passu with the Common Units as to the payment of
regular and special periodic or other distributions; provided, that
distributions of assets on liquidation, dissolution or winding up shall be made
solely in accordance with the Partners’ positive Capital Account balances as
provided in Section 5.06(a). As to the payment of distributions and as to
distribution of assets upon liquidation, dissolution or winding up, any class or
series of Partnership Units which by its terms specifies that it shall rank
junior to, on a parity with, or senior to the Common Units shall also rank
junior to, or pari passu with, or senior to, as the case may be, the LTIP Units;
provided, that distributions of assets on liquidation, dissolution or winding up
shall be made solely in accordance with the Partners’ positive Capital Account
balances as provided in Section 5.06(a). Subject to the terms of any Vesting
Agreement, an LTIP Unitholder shall be entitled to transfer his or her LTIP
Units to the same extent, and subject to the same restrictions as holders of
Common Units are entitled to transfer their Common Units pursuant to Article IX.

(c)Special Provisions.  LTIP Units shall be subject to the following special
provisions:

(i)Vesting Agreements.  LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Equity Incentive Plan, if applicable. LTIP Units
that have vested under the terms of a Vesting Agreement are referred to as
“Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested LTIP
Units.” Upon grant, the grantee of any LTIP Unit shall be treated as a Partner
for all purposes. The Partners



6

 

--------------------------------------------------------------------------------

 



acknowledge that the liquidation value of each LTIP Unit shall be zero upon
grant, the amount equal to the zero Capital Account balance of such LTIP Unit
upon grant, for all purposes (including Section 10.05(d)).

(ii)Forfeiture.  Unless otherwise specified in the Vesting Agreement or in any
applicable compensatory plan, program or arrangement pursuant to which LTIP
Units are issued, upon the occurrence of any event specified in a Vesting
Agreement, plan, program or arrangement as resulting in either the right of the
Partnership or the General Partner to repurchase LTIP Units at a specified
purchase price or some other forfeiture of any LTIP Units, then if the
Partnership or the General Partner exercises such right to repurchase or
forfeiture or upon the occurrence of the event causing forfeiture in accordance
with the applicable Vesting Agreement, plan, program or arrangement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose.

Unless otherwise specified in the Vesting Agreement, plan, program or
arrangement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
respect to a Partnership Record Date prior to the effective date of the
forfeiture. In connection with any repurchase or forfeiture of LTIP Units, the
balance of the portion of the Capital Account of the LTIP Unitholder that is
attributable to all of his or her LTIP Units shall be reduced by the amount, if
any, by which it exceeds the product of (A) the balance of the LTIP Unitholder’s
Capital Account attributable to all of the LTIP Units held prior to the
repurchase or forfeiture and (B) the quotient obtained by dividing (x) the
number of LTIP Units, if any, held by the LTIP Unitholder after the repurchase
or forfeiture and (y) the number of LTIP Units held by the LTIP Unitholder prior
to the repurchase or forfeiture.

(iii)Allocations.  LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 5.01(h) hereof.

(iv)Redemption.  The Redemption Right provided to Limited Partners under Section
8.05 hereof shall not apply with respect to LTIP Units unless and until they are
converted to Common Units as provided in clause (v) below and Section 4.11
hereof.

(v)Conversion to Common Units.  Vested LTIP Units are eligible to be converted
into Common Units in accordance with Section 4.11 hereof.

(d)Voting.  LTIP Unitholders shall (a) have the same voting rights as the
holders of Common Units, with all Vested LTIP Units and Unvested LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (b) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Partnership shall not,
without the affirmative vote of the holders of a majority of the LTIP Units
(Vested LTIP Units and Unvested LTIP Units) outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect (as determined in good faith by the General Partner) any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Units; but subject, in any event, to the following provisions:

(i)With respect to any Common Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 4.11(f) hereof, the consummation of such
Common Unit Transaction shall not be deemed to materially and adversely affect
such rights, preferences, privileges or voting powers of the LTIP Units or the
LTIP Unitholders as such; and

(ii)Any creation or issuance of any Partnership Units or of any class or series
of Partnership Interest including without limitation additional Common Units or
LTIP Units, whether ranking senior to, junior to, or on a parity with the LTIP
Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.





7

 

--------------------------------------------------------------------------------

 



The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.

4.Conversion of LTIP Units. The following new Section 4.11 shall be added to the
Agreement:

(a)Subject to the provisions of this Section 4.11, an LTIP Unitholder shall have
the right (the “Conversion Right”), at such holder’s option, at any time to
convert all or a portion of such holder’s Vested LTIP Units into Common Units;
provided, that a holder may not exercise the Conversion Right for less than
1,000 Vested LTIP Units or, if such holder holds less than 1,000 Vested LTIP
Units, all of the Vested LTIP Units held by such holder. LTIP Unitholders shall
not have the right to convert Unvested LTIP Units into Common Units until they
become Vested LTIP Units; provided, that when an LTIP Unitholder is notified of
the expected occurrence of an event that will cause such LTIP Unitholder’s
Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
LTIP Unitholder, shall be accepted by the Partnership subject to such condition.
The General Partner shall have the right at any time to cause a conversion of
Vested LTIP Units into Common Units. In all cases, the conversion of any LTIP
Units into Common Units shall be subject to the conditions and procedures set
forth in this Section 4.11.

(b)A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.10 hereof. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”).

In order to exercise the Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Common Unit Transaction at least 30
days prior to the effective date of such Common Unit Transaction, then LTIP
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Common Unit Transaction or (y) the third Trading Day immediately preceding the
effective date of such Common Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 12.01 hereof. Each LTIP Unitholder
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 4.11(b) shall be free and clear of all liens.
Notwithstanding anything herein to the contrary, a holder of LTIP Units may
deliver a Notice of Redemption pursuant to Section 8.05(a) hereof relating to
those Common Units that will be issued to such holder upon conversion of such
LTIP Units into Common Units in advance of the Conversion Date; provided, that
the redemption of such Common Units by the Partnership shall in no event take
place until after the Conversion Date. For clarity, it is noted that the
objective of this paragraph is to put an LTIP Unitholder in a position where, if
such holder so wishes, the Common Units into which such holder’s Vested LTIP
Units will be converted can be tendered to the Partnership for redemption
simultaneously with such conversion, with the further consequence that, if HHTI
elects to assume the Partnership’s redemption obligation with respect to such
Common Units under Section 8.05(b) hereof by delivering to such holder the REIT
Shares Amount, then such holder can have the REIT Shares Amount issued to such
holder simultaneously with the conversion of such holder’s Vested LTIP Units
into Common Units. The General Partner and LTIP Unitholder shall reasonably
cooperate with each other to coordinate the timing of the events described in
the foregoing sentence.

(c)The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by an LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Common Units, giving effect to
all adjustments (if any) made pursuant to Section 4.10 hereof. In order to
exercise its right of Forced Conversion, the Partnership shall deliver a notice
(a “Forced Conversion Notice”) in the form attached as Exhibit E to the
applicable LTIP Unitholder not less than ten nor more than 60 days prior to the
Conversion Date specified in such Forced Conversion Notice. A Forced Conversion
Notice shall be provided in the manner provided in Section 12.01 hereof and
shall be revocable by the General Partner at any time prior to the Forced
Conversion.  The Partnership, at any time at the election of the General Partner
may cause any Common Units converted from Vested LTIP Units to be submitted by
the holder for redemption pursuant to the exercise of a Redemption Right set
forth in



8

 

--------------------------------------------------------------------------------

 



Section 8.05, notwithstanding any holding period, on a Specified Redemption Date
determined by the Partnership, by giving notice to the holder in the manner
provided by Section 12.01.

(d)A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of Common Units issuable upon such conversion. After the conversion
of LTIP Units as aforesaid, the Partnership shall deliver to such LTIP
Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 4.11 and such Limited Partner shall be
bound by the exercise of such rights by the assignee.

(e)For purposes of making future allocations under Section 5.01(h) hereof and
applying the Capital Account Limitation, the portion of the Economic Capital
Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.

(f)If the Partnership or the General Partner shall be a party to any Common Unit
Transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any Common Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Common Unit Transaction”), then the General Partner shall, subject to the terms
of any applicable Equity Incentive Plan or Vesting Agreement, exercise
immediately prior to the Common Unit Transaction its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Common Unit Transaction or that would occur in connection with the Common
Unit Transaction if the assets of the Partnership were sold at the Common Unit
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Common Unit Transaction (in which case the Conversion Date shall
be the effective date of the Common Unit Transaction).

In anticipation of such Forced Conversion and the consummation of the Common
Unit Transaction, the Partnership shall use commercially reasonable efforts to
cause each LTIP Unitholder to be afforded the right to receive in connection
with such Common Unit Transaction in consideration for the Common Units into
which such LTIP Unitholder’s LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Common Unit Transaction by a holder of
the same number of Common Units, assuming such holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP Unitholder (or by any of such LTIP Unitholder’s
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.11(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Common Units in connection with the Common Unit Transaction that
will (i) contain provisions enabling the



9

 

--------------------------------------------------------------------------------

 



holders of LTIP Units that remain outstanding after such Common Unit Transaction
to convert their LTIP Units into securities as comparable as reasonably possible
under the circumstances to the Common Units and (ii) preserve as far as
reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in this Agreement for the
benefit of the LTIP Unitholders.

5.Capital Accounts. Section 4.04 of the Agreement shall be deleted in it
entirety and replaced with the following:

A separate capital account (a “Capital Account”) shall be established and
maintained for each Partner in accordance with Regulations Section
1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an additional
Partnership Unit in exchange for more than a de minimis Capital Contribution,
(ii) the Partnership distributes to a Partner more than a de minimis amount of
Partnership property as consideration for a Partnership Unit, (iii) the
Partnership is liquidated within the meaning of Regulation Section
1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a Partnership Unit (other
than a de minimis Partnership Unit) as consideration for the provision of
services to or for the benefit of the Partnership to an existing Partner acting
in a Partner capacity, or to a new Partner acting in a Partner capacity or in
anticipation of being a Partner, the General Partner shall revalue the property
of the Partnership to its fair market value (as determined by the General
Partner, in its sole and absolute discretion, and taking into account Section
7701(g) of the Code) in accordance with Regulations Section
1.704-1(b)(2)(iv)(f); provided, that (i) the issuance of any LTIP Unit shall be
deemed to require a revaluation pursuant to this Section 4.04 and (ii) the
General Partner may elect not to revalue the property of the Partnership in
connection with the issuance of additional Partnership Units pursuant to Section
4.02 to the extent it determines, in its sole and absolute discretion, that
revaluing the property of the Partnership is not necessary or appropriate to
reflect the relative economic interests of the Partners. When the Partnership’s
property is revalued by the General Partner, the Capital Accounts of the
Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.01
hereof if there were a taxable disposition of such property for its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.

6.Special Allocations Regarding LTIP Units.  The following new Section 5.01(h)
shall be added to the Agreement and the current Section 5.01(h) shall be
redesignated as Section 5.01(i):

(g)Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 5.01(a) hereof, Liquidating Gains shall first be allocated to the LTIP
Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units. For this
purpose, “Liquidating Gains” means net capital gains realized in connection with
the actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the value of Partnership assets under Section
704(b) of the Code. The “Economic Capital Account Balances” of the LTIP Unit
holders will be equal to their Capital Account balances plus shares of Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain (after reduction to
reflect the items described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5)
and (6)) to the extent attributable to their ownership of LTIP Units. Similarly,
the “Common Unit Economic Balance” shall mean (i) the Capital Account balance of
HHTI, plus the amount of HHTI’s share of any Partner Nonrecourse Debt Minimum
Gain or Partnership Minimum Gain (after reduction to reflect the items described
in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)), in either case to
the extent attributable to HHTI’s direct or indirect ownership of Common Units
and computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.01(h),
divided by (ii) the number of Common Units directly or indirectly owned by HHTI.
Any such allocations shall be made among the LTIP Unitholders in proportion to
the amounts required to be allocated to each under this Section 5.01(h). The
parties agree that the intent of this Section 5.01(h) is to make the Capital
Account balance associated with each LTIP Unit to be economically equivalent to
the Capital Account balance associated with Common Units directly or indirectly
owned by HHTI (on a per-Unit basis).

7.Redemption Right. The first sentence of Section 8.05 shall be deleted and
replaced with the following:



10

 

--------------------------------------------------------------------------------

 



(a)Subject to Sections 8.05(b), 8.05(c), 8.05(d), 8.05(e) and 8.05(f) and the
provisions of any agreement between the Partnership and one or more Limited
Partners, beginning on the date that is twelve months after the date of issuance
of any Common Units, or, in the case of any Common Units that are issued upon
the conversion of LTIP Units, the date that is twelve months after the date of
issuance of any LTIP Units that have been converted into Common Units, each
Limited Partner (other than HHTI or any Subsidiary of HHTI) shall have the right
(the “Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date all or a portion of such Limited Partner’s Common Units at a
redemption price equal to and in the form of the Cash Amount.

8.Tax Matters Partner; Tax Elections; Special Basis Adjustments.  The following
new Section 10.05(d) is added to the end of Section 10.05:

(d)The Partners, intending to be legally bound, hereby authorize the Partnership
to make an election (the “Safe Harbor Election”) to have the “liquidation value”
safe harbor provided in Proposed Treasury Regulation § 1.83-3(1) and the
Proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43,
as such safe harbor may be modified when such proposed guidance is issued in
final form or as amended by subsequently issued guidance (the “Safe Harbor”),
apply to any interest in the Partnership transferred to a service provider while
the Safe Harbor Election remains effective, to the extent such interest meets
the Safe Harbor requirements (collectively, such interests are referred to as
“Safe Harbor Interests”). The Tax Matters Partner is authorized and directed to
execute and file the Safe Harbor Election on behalf of the Partnership and the
Partners. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the Safe Harbor
(including forfeiture allocations) with respect to all Safe Harbor Interests and
to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of Safe Harbor Interests consistent
with such final Safe Harbor guidance. The Partnership is also authorized to take
such actions as are necessary to achieve, under the Safe Harbor, the effect that
the election and compliance with all requirements of the Safe Harbor referred to
above would be intended to achieve under Proposed Treasury Regulation § 1.83-3,
including amending this Agreement. In the event the Safe Harbor Election is
rendered moot or obsolete by future legislation that amends Section 83 of the
Code, this Section 10.05(d) shall have no effect. The liquidation value of each
LTIP Unit shall be zero upon grant as provided in Section 4.10(c)(i).

9.In order to reflect the issuance of the LTIP Units, Exhibit A to the Agreement
is hereby amended by adding to the end of such Exhibit A the following table:

Partner

Cash Contribution

Agreed Value of Cash Contribution

LTIP Units

Percentage Interest of LTIP Units

﻿

$0

$0

 

 

﻿

10.New Exhibit D and Exhibit E to the Agreement are added to the Agreement in
the form attached hereto.

11.The foregoing recitals are incorporated in and are part of this Second
Amendment.

12.Except as specifically defined herein, all capitalized terms shall have the
definitions provided in the Partnership Agreement.  This Second Amendment has
been authorized by the General Partner pursuant to Article XI of the Partnership
Agreement and does not require execution by the Limited Partners.  No other
changes to the Partnership Agreement are authorized under this Second Amendment.

﻿

[Signature Page Follows.]





11

 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, this Second Amendment has been executed as of the date first
above written.

GENERAL PARTNER:

SUPERTEL HOSPITALITY REIT TRUST,
a Maryland real estate investment trust

By:  /s/ Patrick E. Beans

Name:  Patrick E. Beans

Title:     President and Secretary

﻿





12

 

--------------------------------------------------------------------------------

 



EXHIBIT D

NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON UNITS

The undersigned holder of LTIP Units hereby irrevocably: (i) elects to convert
the number of LTIP Units in Supertel Limited Partnership (the “Partnership”) set
forth below into Common Units in accordance with the terms of the Agreement of
Limited Partnership of the Partnership, as amended; and (ii) directs that any
cash in lieu of Common Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned hereby represents,
warrants and certifies that the undersigned: (a) has title to such LTIP Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership or the General Partner; (b) has the full right, power, and
authority to cause the conversion of such LTIP Units as provided herein; and (c)
has obtained the consent to or approval of all persons or entities, if any,
having the right to consent to or approve such conversion.

﻿

Name of Holder:_______________________________________________________________

﻿

(Please Print: Exact Name as Registered with Partnership)

﻿

Number of LTIP Units to be Converted: ___________________________

﻿

Date of this Notice: ____________________________________________

﻿

 

﻿

____________________________________________________________

﻿

(Signature of Holder: Sign Exact Name as Registered with Partnership)

﻿

____________________________________________________________

﻿

(Street Address)

﻿

____________________________________________________________

﻿

(City) (State) (Zip Code)

﻿

Signature Guaranteed by:_______________________________________

﻿





13

 

--------------------------------------------------------------------------------

 



EXHIBIT E

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON UNITS

Supertel Limited Partnership (the “Partnership”) hereby elects to cause the LTIP
Units held by the holder of the LTIP Units set forth below to be converted into
Common Units in accordance with the terms of the Agreement of Limited
Partnership of the Partnership, as amended, effected as of _______________ (the
“Conversion Date”).

Name of Holder: _____________________________________________________________

﻿

(Please Print: Exact Name as Registered with Partnership)

﻿

Number of LTIP Units to be Converted: ______________________________

﻿

Date of this Notice: ______________________________________________

 

14

 

--------------------------------------------------------------------------------

 



AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP
OF
HUMPHREY HOSPITALITY LIMITED PARTNERSHIP

The undersigned hereby certifies that the Third Amended and Restated Agreement
of Limited Partnership of Humphrey Hospitality Limited Partnership, dated as of
June 30, 2000 (the “Partnership Agreement”), is hereby further amended,
effective May 26, 2005, by written consent of the General Partner, so that the
first sentence of Section 2.02 of the Partnership Agreement is revised in its
entirety to read as follows:

“The name of the Partnership shall be Supertel Limited Partnership.”

IN WITNESS WHEREOF, the undersigned has set his hand effective this 26th day of
May, 2005.

GENERAL PARTNER:

HUMPHREY HOSPITALITY REIT TRUST

﻿

/s/ Paul J. Schulte

By:

Paul J. Schulte

Its:

President

﻿





15

 

--------------------------------------------------------------------------------

 



THIRD AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP
OF
HUMPHREY HOSPITALITY LIMITED PARTNERSHIP

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF HUMPHREY
HOSPITALITY LIMITED PARTNERSHIP (the “Agreement”) is made and entered into as of
June 30, 2000, by and among Humphrey Hospitality REIT Trust, a Maryland real
estate investment trust, as General Partner (the “General Partner”), and James
I. Humphrey, Jr., Humphrey Associates, Inc., a Maryland corporation, Humphrey
Development, Inc., a Maryland corporation, Bethany H. Hooper, Randy P. Smith and
Timothy P. Barila, as Majority Limited Partners (the “Limited Partners”).

RECITALS

WHEREAS, Humphrey Hospitality Limited Partnership (the “Partnership”) was formed
as a limited partnership under the laws of the Commonwealth of Virginia upon the
filing of its Certificate of Limited Partnership with the Virginia State
Corporation Commission on August 29, 1994, and is governed by a Second Amended
and Restated Agreement of Limited Partnership, dated September 2, 1997, as
amended by a First Amendment dated June 1, 1998, a Second Amendment dated
August 18, 1998, a Third Amendment dated December 31, 1998, a Fourth Amendment
dated October 20, 1999, and a Fifth Amendment dated October 26, 1999 to make
certain clarifying changes and to reflect certain changes in ownership
(collectively, the “Partnership Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and in the Partnership Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Virginia Revised Uniform Limited Partnership Act, as it may be
amended from time to time.





16

 

--------------------------------------------------------------------------------

 



“Additional Limited Partner” means a Person admitted to this Partnership as a
Limited Partner pursuant to Section 4.02 hereof.

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner and HHTI, including any salaries or other
payments to directors, officers and/or employees of the General Partner and HHTI
and any accounting and legal expenses of the General Partner and HHTI, which
expenses, the Partners have agreed, are expenses of the Partnership and not the
General Partner and HHTI, and (iii) to the extent not included in clause
(ii) above, REIT Expenses; provided, however, that Administrative Expenses shall
not include (A) any administrative costs and expenses incurred by the General
Partner and HHTI that are attributable to Properties, or ownership interests in
entities that own Properties, that are owned by the General Partner or HHTI
directly, including but not limited to HHTI’s ownership interests in Solomons
Beacon Inn Limited Partnership and E&P Financing Limited Partnership or
(B) interest expenses attributable to any loans incurred by HHTI, the proceeds
of which are distributed to its shareholders or other equity holders pursuant to
Section 4.03 hereof.

“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 5% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities,
partnership interests or other equity interests.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date hereof as agreed to by the Partners. For purposes of
this Partnership Agreement, the Agreed Value of a Partner’s non-cash Capital
Contribution shall be equal to the number of Partnership Units received by such
Partner in exchange for a Property or an interest therein or in connection with
the merger of a partnership of which such person is a partner with and into the
Partnership, or for any other non-cash asset so contributed, multiplied by the
Public Offering Price or, if the contribution is made after the date hereof, the
“Market Price” calculated in accordance with the second and third sentences of
the definition of “Cash Amount”, or any agreed upon value as set forth in
Exhibit A. The names and addresses of the Partners, number of Partnership Units
issued to each Partner, and the Agreed Value of non-cash Capital Contributions
is set forth on Exhibit A.

“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership.





17

 

--------------------------------------------------------------------------------

 



“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of HHTI filed with the Secretary of Virginia State Corporation
Commission, as amended or restated from time to time.

“Capital Account” has the meaning provided in Section 4.04 hereof.

“Capital Contribution” means the total amount of capital initially contributed
or agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner. The paid-in
Capital Contribution shall mean the cash amount or the Agreed Value of other
assets actually contributed by each Partner to the capital of the Partnership.

“Capital Transaction” means the refinancing, sale, exchange, condemnation,
recovery of a damage award or insurance proceeds (other than business or rental
interruption insurance proceeds not reinvested in the repair or reconstruction
of Properties), or other disposition of any of Property (or the Partnership’s
interest therein).

“Cash Amount” means an amount of cash per Partnership Unit equal to the value of
the REIT Shares Amount on the date of receipt by HHTI of a Notice of Redemption.
Except as set forth in any agreement between the Partnership and a Partner
dealing with the redemption of Partnership Units, the value of the REIT Shares
Amount shall be based on the average of the daily market price of REIT Shares
for the ten consecutive trading days immediately preceding the date of such
valuation. The market price for each such trading day shall be: (i) if the REIT
Shares are listed or admitted to trading on any securities exchange or the
NASDAQ-National Market System, the sale price, regular way, on such day, or if
no such sale takes place on such day, the average of the closing bid and asked
prices, regular way, on such day, (ii) if the REIT Shares are not listed or
admitted to trading on any securities exchange or the NASDAQ-National Market
System, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by HHTI and by a majority in
interest of the Limited Partners; or (iii) if the REIT Shares are not listed or
admitted to trading on any securities exchange or the NASDAQ-National Market
System and no such last reported sale price or closing bid and asked prices are
available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by HHTI and by a
majority in interest of the Limited Partners, or if there shall be no bid and
asked prices on such day, the average of the high bid and low asked prices, as
so reported, on the most recent day (not more than 10 days prior to the date in
question) for which prices have been so reported; provided that if there are no
bid and asked prices reported during the ten days prior to the date in question,
the value of the REIT Shares shall be determined by an appraiser mutually agreed
upon by the General Partner and a majority in interest of the Limited Partners
(excluding the General Partner). In the event that the parties are unable to
agree upon an appraiser, the General Partner and a majority in interest of the
Limited Partners (excluding the General Partner) each shall select an appraiser.
Each such appraiser shall complete an appraisal of the fair market value of the
REIT Shares within 20 days of the first attempt at evaluating the REIT Shares,
and the fair market value of the REIT Shares





18

 

--------------------------------------------------------------------------------

 



shall be the average of the two appraisals; provided, however, that if the
higher appraisal exceeds the lower appraisal by more than 20% of the lower
appraisal, the two appraisers shall select a third appraiser who shall complete
an appraisal of the fair market value of the REIT Shares no later than 30 days
after the first attempt at evaluating the REIT Shares. In such case, the fair
market value of the REIT Shares shall be the average of the two appraisals
closest in value.

“Certificate” means any instrument or document that is required under the laws
of the Commonwealth of Virginia, or any other jurisdiction in which the
Partnership conducts business, to be signed and sworn to by the Partners of the
Partnership (either by themselves or pursuant to the power-of-attorney granted
to the General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the Commonwealth of Virginia or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the Commonwealth of Virginia or such other
jurisdiction.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any succeeding
provision of the Code.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” shall mean all Partnership Units other than Preferred Units.

“Conversion Factor” means one (1), provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date. Any adjustment to the Conversion Factor
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.

“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

“Financial Statement” means an annual balance sheet, a statement of partners’
capital as of the end of such year, as well as statements of cash flow and
income, all in accordance with generally accepted accounting principles and
accompanied by an independent auditor’s report.

“Funding Loan” means any loan advanced to the Partnership by the General Partner
or HHTI for any proper Partnership purpose.

“General Partner” means Humphrey Hospitality REIT Trust, a Maryland real estate
investment trust, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner.

“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.

“HHTI” means Humphrey Hospitality Trust, Inc., a Virginia corporation.





19

 

--------------------------------------------------------------------------------

 



“Indemnifying Party” means the party that would otherwise be required to provide
indemnification or the indemnifying party for the purposes of Section 8.06(e)
hereof.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his
status as the General Partner or a director or officer of the Partnership or the
General Partner, and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time, in its sole and absolute discretion.

“Initial Hotels” means the following hotels: (1) Comfort Inn - Dahlgren,
Virginia, (2) Comfort Inn - Dublin, Virginia, (3) Comfort Inn - Elizabethton,
Tennessee, (4) Comfort Inn - Farmville, Virginia, (5) Comfort Inn - Morgantown,
West Virginia, (6) Comfort Inn - Princeton, West Virginia, (7) Comfort Inn -
Beacon Marina, Solomons, Maryland and (8) Rodeway Inn - Wytheville, Virginia.

“Initial Offering” means the initial offer and sale by HHTI and the purchase by
the Underwriters (as defined in the Prospectus) of the common shares of HHTI for
sale to the public.

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.





20

 

--------------------------------------------------------------------------------

 



“Loss” has the meaning provided in Section 5.01(f) hereof.

“New Securities” means any REIT Shares in addition to those offered in the
Initial Offering and issued in connection with a redemption pursuant to
Section 8.05 hereof or any rights, options warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase REIT
Shares.

“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

“Offer” means a purchase, tender or exchange offer.

“Offering” means the initial offer and sale by HHTI and the purchase by the
Underwriters (as defined in the Prospectus) of the common shares of HHTI for
sale to the public.

“Original Limited Partners” means James I. Humphrey, Jr. and Humphrey
Associates, Inc.

“Partner” means any General Partner or Limited Partner.

“Partner Non-recourse Debt Minimum Gain” has the meaning set forth in
Regulations Section 1.704-2(i). A Partner’s share of Partner Non-recourse Debt
Minimum Gain shall be determined in accordance with Regulations Section 1.704-
2(i)(5).

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership non-recourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Distributable Cash pursuant to Section 5.02
hereof, which record date shall be the same as the record date established by
HHTI for a distribution to its shareholders of some or all of its portion of
such distribution.





21

 

--------------------------------------------------------------------------------

 



“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. As of the date of this Agreement,
there shall be considered to be the amount of Partnership Units outstanding, as
set forth on Exhibit A. Partnership Units shall consist of both Common Units and
Preferred Units.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner is as set forth opposite its respective name
on Exhibit A.

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.

“Preferred Units” shall mean each special class of Preferred Units, the specific
terms of which shall be attached hereto as exhibits found under Exhibit C.

“Profit” has the meaning provided in Section 5.01(f) hereof.

“Property” means any hotel property or other investment in which the Partnership
holds an ownership interest.

“Prospectus” means the final prospectus delivered to purchasers of HHTI’s common
stock in the Offering.

“Public Offering Price” shall mean the initial public offering price set forth
in the Prospectus.

“Redeeming Partner” has the meaning provided in Section 8.05(a) hereof.

“Redemption Amount” means either the Cash Amount or the REIT Shares Amount, as
selected by HHTI in its sole discretion pursuant to Section 8.05(c) hereof.

“Redemption Right” has the meaning provided in Section 8.05(a) hereof.

“Redemption Shares” are the REIT Shares that may be issued in redemption of
Partnership Units under Section 8.05(a) hereof.

“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any succeeding provision of the Regulations.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.





22

 

--------------------------------------------------------------------------------

 



“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence of HHTI and any Subsidiaries thereof (which Subsidiaries
shall, for purposes of this definition, be included within all references to
HHTI in this definition), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer,
or employee of HHTI, (ii) costs and expenses relating to the public offering and
registration of securities by HHTI and all statements, reports, fees and
expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offering of securities, (iii) costs and
expenses associated with the preparation and filing of any periodic reports by
HHTI under federal, state or local laws or regulations, including filings with
the Commission, (iv) costs and expenses associated with compliance by HHTI with
laws, rules and regulations promulgated by any regulatory body, including the
Commission, and (v) all other operating or administrative costs of HHTI incurred
in the ordinary course of its business on behalf of the Partnership.

“REIT Share” means a common share of HHTI.

“REIT Shares Amount” shall mean a number of REIT Shares equal to the product of
the number of Partnership Common Units offered for redemption by a Redeeming
Partner, multiplied by the Conversion Factor; provided that in the event HHTI
issues to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”) ,
then the REIT Shares Amount shall also include such rights that a holder of that
number of REIT Shares would be entitled to receive.

“Securities Act” means the Securities Act of 1933 as amended.

“Service” means the Internal Revenue Service.

“Shelf Registration” means a shelf registration statement under Rule 415 of the
Securities Act, or any similar rule that may be adopted by the Commission
pursuant to Section 8.06 hereof.

“Specified Redemption Date” means the first business day of the month that is at
least 10 business days after the receipt by HHTI of the Notice of Redemption.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“Subsidiary Partnership” means Solomons Beacon Inn Limited Partnership, a
Maryland limited Partnership.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.





23

 

--------------------------------------------------------------------------------

 



“Surviving General Partner” means the successor or surviving entity of a merger
or consolidation of the General Partner with another entity.

“Transaction” means, with respect to HHTI any merger, consolidation, or other
combination with or into another Person or sale of all or substantially all of
its assets or any reclassification or any recapitalization or change of
outstanding REIT Shares (other than a change in par value or from par value to
no par value, or as a result of a subdivision or combination of REIT Shares).

“Transfer” means collectively any offer, sale, assignment, hypothecation, pledge
or transfer, of a Limited Partnership Interest by a Limited Partner, in whole or
in part, whether voluntarily or by operation of law or at judicial sale or
otherwise.

ARTICLE II

PARTNERSHIP CONTINUATION AND IDENTIFICATION

2.01 Continuation. The Partners hereby agree to continue the Partnership
pursuant to the Act and upon the terms and conditions set forth in this
Agreement.

2.02 Name, Office and Registered Agent. The name of the Partnership shall be
Humphrey Hospitality Limited Partnership. The specified office and place of
business of the Partnership shall be 12301 Old Columbia Pike, Silver Spring,
Maryland 20904 until September 12, 2000 and thereafter shall be 7170 Riverwood
Drive, Columbia, Maryland 21045. The General Partner may at any time change the
location of such office, provided the General Partner gives notice to the
Partners of any such change. The name and address of the Partnership’s
registered agent is Thurston R. Moore, Riverfront Plaza - East Tower, 951 E.
Byrd St., Richmond, Virginia 23219. The sole duty of the registered agent as
such is to forward to the Partnership any notice that is served on him as
registered agent.

2.03 Partners.

(a) The General Partner of the Partnership is Humphrey Hospitality REIT Trust, a
Maryland real estate investment trust. Its principal place of business shall be
the same as that of the Partnership.

(b) The Limited Partners shall be those Persons identified as Limited Partners
in Exhibit A hereto, as amended from time to time. The Limited Partners (other
than the Original Limited Partners) hereby are admitted as Limited Partners.





24

 

--------------------------------------------------------------------------------

 



2.04 Term and Dissolution.

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2050, except that the Partnership shall be dissolved upon the
happening of any of the following events:

(i) The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death or withdrawal of a General Partner unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof; provided that if a
General Partner is on the date of such occurrence a partnership, the dissolution
of such General Partner as a result of the dissolution, death, withdrawal,
removal or Event of Bankruptcy of a partner in such partnership shall not be an
event of dissolution of the Partnership if the business of such General Partner
is continued by the remaining partner or partners, either alone or with
additional partners, and such General Partner and such partners comply with any
other applicable requirements of this Agreement;

(ii) The passage of 90 days after the sale or other disposition of all or
substantially all the assets of the Partnership; (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);

(iii) The redemption of all Limited Partnership Interests (other than any of
such interests held by the General Partner); or

(iv) The election by the General Partner that the Partnership should be
dissolved.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.03(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.06 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.

2.05 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.





25

 

--------------------------------------------------------------------------------

 



ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit HHTI at all
times to qualify as a REIT, unless HHTI otherwise ceases to qualify as a REIT,
(ii) to enter into any partnership, joint venture or other similar arrangement
to engage in any of the foregoing or the ownership of interests in any entity
engaged in any of the foregoing and (iii) to do anything necessary or incidental
to the foregoing. HHTI and the General Partner shall also be empowered to do any
and all acts and things necessary or prudent to ensure that the Partnership will
not be classified as a “publicly traded partnership” for the purposes of
Section 7704(a) of the Code.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.01 Capital Contributions. The General Partner shall contribute to the capital
of the Partnership cash in an amount set forth opposite its name on Exhibit A,
which shall represent the gross proceeds of the Offering. The Limited Partners
shall contribute to the capital of the Partnership cash and interests in one or
more of the Initial Hotels as set forth opposite their names on Exhibit A. The
Agreed Values of the Limited Partners’ ownership interests in the Initial Hotels
that are contributed to the Partnership are as set forth opposite their names on
Exhibit A.

4.02 Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.02 or in Section 4.03, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.02.

(a) Issuances of Additional Partnership Interests.

(i) General. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Upon such issuance of Partnership Units hereunder, the General Partner
is hereby authorized to amend Exhibit A (and, if applicable, Exhibit C) attached
hereto to reflect such issuance. Any additional Partnership Interests issued
thereby may be issued in one or more classes, or one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partnership Interests, all as shall be determined
by the General Partner in its sole and absolute discretion and without the
approval of any Limited Partner, subject to Virginia law, including, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Interests;
(ii) the right of each such class or series of Partnership Interests to share in
Partnership distributions; and (iii) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
provided, however, that no additional Partnership Interests shall be issued to
the General Partner unless either:

(1)(A) the additional Partnership Interests are issued in connection with an
issuance of shares of or other interests in HHTI, which shares or interests have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the additional Partnership Interests issued to the General Partner by the
Partnership in accordance with this Section 4.02 and (B) the General Partner
shall make a Capital Contribution to the Partnership in an amount equal to the
proceeds raised in connection with the issuance of such shares of HHTI or other
interests in HHTI, or

(2) the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii) Upon Issuance of New Securities. After the initial public offering for HHTI
(the “Initial Offering”), HHTI shall not issue any additional REIT Shares (other
than REIT Shares issued in connection with a redemption pursuant to Section 8.05
hereof) or rights, options, warrants or convertible or exchangeable securities



26

 

--------------------------------------------------------------------------------

 



containing the right to subscribe for or purchase REIT Shares (collectively,
“New Securities”) other than to all holders of REIT Shares, unless (A) the
General Partner shall cause the Partnership to issue to the General Partner,
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the New Securities, and (B) HHTI contributes to the General Partner and
the General Partner contributes to the Partnership the proceeds from the
issuance of such New Securities and from the exercise of rights contained in
such New Securities to the Partnership; provided, however, that HHTI is allowed
to issue New Securities in connection with an acquisition of property to be held
directly by HHTI, but if and only if such direct acquisition and issuance of New
Securities have been approved and determined to be in the best interests of
HHTI, the General Partner and the Partnership by a majority of the directors of
HHTI, which majority includes a majority of the Independent Directors (as
defined in the Articles of Incorporation). Without limiting the foregoing, HHTI
is expressly authorized to issue New Securities for less than fair market value
and to cause the Partnership to issue to the General Partner corresponding
Partnership Interests, so long as (x) HHTI concludes in good faith that such
issuance is in the best interests of HHTI, the General Partner and the
Partnership (for example, and not by way of limitation, the issuance of REIT
Shares and corresponding Partnership Units pursuant to an employee stock
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise), and (y) HHTI contributes to the General
Partner and the General Partner contributes to the Partnership all proceeds from
such issuance. By way of example, in the event HHTI issues REIT Shares for a
cash purchase price and contributes all of the proceeds of such issuance to the
General Partner for contribution to the Partnership as required hereunder, the
General Partner shall be issued a number of additional Partnership Units equal
to the product of (A) the number of such REIT Shares issued by HHTI, the
proceeds of which were so contributed, multiplied by (B) a fraction, the
numerator of which is one hundred percent (100%), and the denominator of which
is the Conversion Factor in effect on the date of such contribution.

(b) Certain Deemed Contributions of Proceeds of Issuance of Shares. In
connection with any and all issuance of REIT Shares, HHTI shall contribute to
the General Partner and the General Partner shall make a Capital Contribution to
the Partnership of the proceeds raised in connection with such issuance as
required above, provided that if the proceeds actually received by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made a Capital
Contribution to the Partnership in the amount of the gross proceeds of such
issuance and the Partnership shall be deemed simultaneously to have paid such
offering expenses in connection with the required issuance of additional
Partnership Units to General Partner for such Capital Contribution pursuant to
Section 4.02(a) hereof.

4.03 General Partner Loans. The General Partner or HHTI may from time to time
advance funds to the Partnership for any proper Partnership purpose as a loan
(“Funding Loan”), provided that any such funds must first be obtained by the
General Partner or HHTI from a third party lender, and then all of such funds
must be loaned by the General Partner or HHTI to the Partnership on the same
terms and conditions, including principal amount, interest rate, repayment
schedule and costs and expenses, as shall be applicable with respect to or
incurred in connection with such loan with such third party lender. Except for
Funding Loans, neither the General Partner nor HHTI shall incur any indebtedness
for borrowed funds; provided, however, that upon the affirmative vote of a
majority of the directors of HHTI, which majority must include a majority of the
Independent Directors, any loan proceeds received by the General Partner or HHTI
may be distributed to their respective shareholders or other equity holders if
such loan and distribution have been determined by the aforesaid majorities to
be necessary to enable HHTI to maintain its status as a REIT under Sections 856-
860 of the Code.

4.04 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, or (iii) the Partnership is liquidated within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the
property of the Partnership to its fair market value (taking into account
Section 7701(g) of the Code) in accordance with Regulations Section 1.704-
1(b)(2)(iv)(f). When the Partnership’s property is revalued by the General
Partner, the Capital Accounts of the Partners shall be adjusted in accordance
with Regulations Sections 1.704-1(2)(iv)(f) and (g), which generally require
such Capital Accounts to be adjusted to reflect the manner in which the
unrealized gain or loss inherent in such property (that has not been reflected
in the Capital Accounts previously would be allocated among the Partners
pursuant to Section 5.01 if there were a taxable



27

 

--------------------------------------------------------------------------------

 



disposition of such property for its fair market value (taking into account
Section 7701(g) of the Code) on the date of the revaluation.

4.05 Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted to a percentage equal to the number of Partnership Units held
by such Partner divided by the aggregate number of outstanding Partnership
Units. If the Partners’ Percentage Interests are adjusted pursuant to this
Section 4.05, the Profits and Losses for the taxable year in which the
adjustment occurs shall be allocated between the part of the year ending on the
day when the Partnership’s property is revalued by the General Partner and the
part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part shall be
based on the adjusted Percentage Interests.

4.06 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.07 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Company, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.08 No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.

4.09 Loans from Limited Partners. If a Limited Partner guarantying any debt that
is secured by Property is required by the related lender to pay all or part of
such debt, the amount paid toward such debt by such Limited Partner shall be
deemed a loan to the Partnership secured by the assets of the Partnership only
and not those of the General Partner and shall be repaid in full, without
interest, by the Partnership prior to it making any distributions of cash
pursuant to Sections 5.02 or 5.06.

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

5.01 Allocation of Profit and Loss.

(a) General. Except as otherwise provided in this Section 5.01, Profit and Loss
of the Partnership for each fiscal year of the Partnership shall be allocated
among the Partners in accordance with their respective Percentage Interests.

(b) Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “non-recourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner non-recourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in



28

 

--------------------------------------------------------------------------------

 



Regulations Section 1.704-2(j), and (iv) if there is a net decrease in Partner
Non-recourse Debt Minimum Gain within the meaning of Regulations
Section 1.704-2(i)(4) for any Partnership taxable year, items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations
Section 1.704-2(j). A Partner’s “interest in partnership profits” for purposes
of determining its share of the non-recourse liabilities of the Partnership
within the meaning of Regulations Section 1.752-3(a)(3) shall be such Partner’s
Percentage Interest.

(c) Qualified Income Offset. If a Limited Partner receives in any taxable year
an adjustment, allocation, or distribution described in subparagraphs (4), (5),
or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
negative balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Non-recourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such negative Capital Account balance as
quickly as possible as provided in Regulations Section 1.704- 1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Limited Partner in
accordance with this Section 5.01(c), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(c).

(d) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Non-recourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(d), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to such Partner in an
amount necessary to offset the Loss previously allocated to such Partner under
this Section 5.01(d).

(e) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, and the transferee is admitted as a
substitute Partner as provided herein, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the substitute
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole discretion, shall
determine which method shall be used to allocate the distributive shares of the
various items of Profit and Loss between the transferor and the substitute
Partner.

(f) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Section 5.01(b), 5.01(c), 5.01(d), 5.01(g) or 5.01(h). All allocations of
income, Profit, gain, Loss, and expense (and all items contained therein) for
federal income tax purposes shall be identical to all allocations of such items
set forth in this Section 5.01, except as otherwise required by Section 704(c)
of the Code and Regulations Section 1.704-1(b)(4).

(g) Preferred Unit Distribution Allocation. Prior to any allocation set forth in
Section 5.01(a) above, holders of Preferred Units shall be allocated gross
income in an amount equal to the cash distributed to the holder of the Preferred
Units during the year in which such cash distribution is declared and the
Partnership Record Date occurs, even though cash may actually be distributed in
a subsequent year.

(h) Capital Transaction Allocation. All income or gains from Capital
Transactions, including Capital Transactions in connection with the liquidation
of the Partnership, shall be allocated in the following order and priority:

(i) First, to the holders of Preferred Units until each such holder’s Capital
Account balance (before taking into account the distribution of the net proceeds
from the Capital Transaction, but after taking into account the allocations
pursuant to Sections 5.01(a) through 5.01(g)) equals the priority liquidating
distribution of such holder, plus the amount of any accrued but unpaid priority
distributions;

(ii) Second, to the holders of Common Units until each such holder’s Capital
Account balance (before taking into account the distribution of the net proceeds
from the Capital Transaction, but after taking into account the allocations
pursuant to Sections 5.01(a) through 5.01(g)) equals the largest priority
liquidating distribution per Unit of all Preferred Unit holders;

(iii) Thereafter, to the Partners, including both Common Unit holders and
Preferred Unit holders, on an equal per Unit basis.

5.02 Distribution of Cash.





29

 

--------------------------------------------------------------------------------

 



(a) The General Partner shall distribute cash on a quarterly (or, at the
election of the General Partner, more frequent) basis, in an amount determined
by the General Partner in its sole discretion, to the Partners who are Partners
on the Partnership Record Date with respect to such quarter (or other
distribution period) pro rata in accordance with their respective Percentage
Interests on the Partnership Record Date; provided, however, with respect to
Preferred Units, the terms of cash distributions shall be set forth in Exhibit C
describing the terms of such Preferred Units.

(b) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a dividend with respect
to a REIT Share for which all or part of such Partnership Unit has been or will
be exchanged. If a new or existing Partner acquires an additional Partnership
Interest in exchange for a Capital Contribution on any date other than a
Partnership Record Date, the cash distribution attributable to such additional
Partnership Interest for the Partnership Record Date following the issuance of
such additional Partnership Interests shall be reduced in the proportion that
the number of days that such





30

 

--------------------------------------------------------------------------------

 



additional Partnership Interest is held by such Partner bears to the number of
days between such Partnership Record Date and the immediately preceding
Partnership Record Date.

(c) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take an action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
If the Partnership is required to withhold and pay over to any taxing authority
any amount resulting from the allocation or distribution of income to a Partner
or its assignee (including by reason of Section 1446 of the Code) and if the
amount to be distributed to the Partner (the “Distributable Amount”) equals or
exceeds the amount required to be withheld by the Partnership (the “Withheld
Amount”), the Withheld Amount shall be treated as a distribution of cash to such
Partner. If, however, the Distributable Amount is less than the Withheld Amount,
no amount shall be distributed to the Partner, the Distributable Amounts shall
be treated as a distribution of cash to such Partner, and the excess of the
Withheld Amount over the Distributable Amount shall be treated as a loan (a
“Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such excess to a taxing authority. A Partnership Loan may
be repaid, at the election of the General Partner in its sole and absolute
discretion, either (i) through withholding by the Partnership with respect to
subsequent distributions to the applicable Partner or assignee, or (ii) at any
time more than twelve (12) months after a Partnership Loan arises, by
cancellation of Partnership Units with a value equal to the unpaid balance of
the Partnership Loan (including accrued interest). Any amounts treated as a
Partnership Loan pursuant to this Section 5.02(c) shall bear interest at the
lesser of (i) the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in The Wall Street
Journal (or an equivalent successor publication), or (ii) the maximum lawful
rate of interest on such obligation, such interest to accrue from the date the
Partnership is deemed to extend the loan until such loan is repaid in full.

5.03 REIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner (i) to meet its distribution requirement for
qualification as a REIT as set forth in Section 857(a)(1) of the Code and
(ii) to avoid any federal income or excise tax liability imposed by the Code;
provided, however, that the Limited Partners shall receive their pro rata share
of all distributions.

5.04 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.05 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution which includes
a return of all or part of a Partner’s Capital Contributions, unless after
giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

5.06 Distributions Upon Liquidation.

(a) Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital
Account balances. For purposes of the preceding sentence, the Capital Account of
each Partner shall be determined after all adjustments made in accordance with
Sections 5.01 and 5.02, including, without limitation, Section 5.01(h),
resulting from Partnership operations and from all sales and dispositions of all
or any part of the Partnership’s assets. Any distributions pursuant to this
Section 5.06 shall be made by the end of the Partnership’s taxable year in which
the liquidation occurs (or, if later, within 90 days after the date of the
liquidation). To the extent deemed advisable by the General Partner, appropriate
arrangements (including the use of a liquidating trust) may be made to assure
that adequate funds are available to pay any contingent debts or obligations.

(b) If the General Partner has a negative balance in its Capital Account
following a liquidation of the Partnership, as determined after taking into
account all Capital Account Adjustments in accordance with Sections 5.01 and
5.02 resulting from Partnership operations and from all sales and dispositions
of all or any part of the Partnership’s assets, the General Partner shall
contribute to the Partnership an amount of cash equal to the negative balance in
its Capital Account and such cash shall be paid or distributed by the
Partnership to creditors, if any, and then to the Limited Partners in accordance
with Section 5.06(a). Such contribution by the General Partner shall be made by
the end of the Partnership’s taxable year in which the liquidation occurs (or,
if later, within 90 days after the date of the liquidation).





31

 

--------------------------------------------------------------------------------

 



5.07 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to non-recourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

6.01 Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) to acquire, purchase, own, lease and dispose of any real property and any
other property or assets that the General Partner determines are necessary or
appropriate or in the best interests of the business of the Partnership;

(ii) to construct buildings and make other improvements on the properties owned
or leased by the Partnership;

(iii) to borrow money for or lend money by the Partnership, issue evidences of
indebtedness in connection therewith, refinance, guarantee, increase the amount
of, modify, amend or change the terms of, or extend the time for the payment of,
any indebtedness or obligation to the Partnership, and secure such indebtedness
by mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

(iv) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the General Partner or the Partnership, to
third parties or to the General Partner as set forth in this Agreement;

(v) to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

(vi) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership;

(vii) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(viii) to make or revoke any election permitted or required of the Partnership
by any taxing authority;

(ix) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(x) to determine whether or not to apply any insurance proceeds for any property
to the restoration of such property or to distribute the same;

(xi) to retain legal counsel, accountants, consultants, real estate brokers, and
such other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;

(xii) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xiii) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xiv) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;





32

 

--------------------------------------------------------------------------------

 



(xv) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xvi) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);

(xvii) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
and

(xviii) to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership and to possess and
enjoy all of the rights and powers of a general partner as provided by the Act.

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.02 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.03 Indemnification and Exculpation of Indemnitees.

(a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.03(a). Any indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.

(b) The Partnership may reimburse an Indemnitee for reasonable expenses incurred
by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not yet been met.

(c) The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(e) For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law



33

 

--------------------------------------------------------------------------------

 



shall constitute fines within the meaning of this Section 6.03; and actions
taken or omitted by the Indemnitee with respect to an employee benefit plan in
the performance of its duties for a purpose reasonably believed by it to be in
the interest of the participants and beneficiaries of the plan shall be deemed
to be for a purpose which is not opposed to the best interests of the
Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.03 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

(i) Any amendment, modification or repeal of this Section 6.03 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s or HHTI’s liability to the Partnership and the Limited
Partners under this Section 6.03 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

6.04 Liability of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership and the General Partner’s shareholders
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners) in deciding whether to cause the
Partnership to take (or decline to take) any actions, and that the General
Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of HHTI to continue to qualify as
a REIT, or (ii) to prevent HHTI from incurring any taxes under Section 857,
Section 4981, or any other provision of the Code, is expressly authorized under
this Agreement and is deemed approved by all of the Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

6.05 Expenditures by Partnership. The General Partner is hereby authorized to
pay compensation for accounting, administrative, legal, technical, management
and other services rendered to the Partnership. All of the aforesaid
expenditures (including Administrative Expenses) shall be made on behalf of the
Partnership, and the General Partner and HHTI shall be entitled to reimbursement
by the Partnership for any expenditure (including Administrative Expenses)
incurred by it on behalf of the Partnership which shall be made other than out
of the funds of the Partnership. The Partnership shall also assume, and pay when
due, all Administrative Expenses.

6.06 Outside Activities; Redemption/Tender Offer of REIT Shares.

(a) Subject to Section 6.09 hereof, the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, any officer, director, employee, agent, Affiliate
or shareholder of the General Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities substantially similar
or identical to those of the Partnership. Neither the Partnership nor any of the
Limited Partners shall have any rights by virtue of this Agreement in any such
business ventures, interest or activities. None of the



34

 

--------------------------------------------------------------------------------

 



Limited Partners nor any other Person shall have any rights by virtue of this
Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner shall have
no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Limited
Partner, even if such opportunity is of a character which, if presented to the
Partnership or any Limited Partner, could be taken by such Person.

(b) In the event HHTI redeems any REIT Shares, then the General Partner shall
cause the Partnership to purchase from it a number of Partnership Units as
determined based on the application of the Conversion Factor on the same terms
that HHTI redeemed such REIT Shares. Moreover, if HHTI makes a cash tender offer
or other offer to acquire REIT Shares, then the General Partner shall cause the
Partnership to make a corresponding offer to the General Partner to acquire an
equal number of Partnership Units held by the General Partner. In the event any
REIT Shares are redeemed by HHTI pursuant to such offer, the Partnership shall
redeem an equivalent number of the General Partner’s Partnership Units for an
equivalent purchase price based on the application of the Conversion Factor.

6.07 Employment or Retention of Affiliates.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor that is fair and reasonable for the services provided.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.

6.08 General Partner Participation. The General Partner and HHTI agree that all
business activities of the General Partner and HHTI, including activities
pertaining to the acquisition, development and/or ownership of hotels or other
property, shall be conducted through the Partnership; provided, however, that
the General Partner and HHTI are each allowed to make a direct acquisition, but
if and only if, such acquisition is made in connection with the issuance of New
Securities, which direct acquisition and issuance have been approved and
determined to be in the best interests of the General Partner and HHTI and the
Partnership by a majority of the Independent Directors. The General Partner and
HHTI also agree that all borrowings shall constitute Funding Loans, subject to
the exception set forth in Section 4.03 hereof.





35

 

--------------------------------------------------------------------------------

 



ARTICLE VII

CHANGES IN GENERAL PARTNER

7.01 Transfer of the General Partner’s Partnership Interest.

(a) The General Partner may not transfer any of its General Partnership Interest
or Limited Partnership Interests or withdraw as General Partner or HHTI may not
transfer its interest in the General Partner or withdraw from the General
Partner except as provided in Section 7.01(c) or in connection with a
transaction described in Section 7.01(d).

(b) The General Partner agrees that it will at all times own at least a 20%
Percentage Interest in the form of a General Partner Interest.

(c) Except as otherwise provided in Section 6.06(b) or Section 7.01(d) hereof,
the General Partner and HHTI shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets, or any reclassification, or any recapitalization or change of
outstanding REIT Shares (other than a change in par value, or from par value to
no par value, or as a result of a subdivision or combination of REIT Shares) (a
“Transaction”), unless (i) the Transaction also includes a merger of the
Partnership or sale of substantially all of the assets of the Partnership as a
result of which all Limited Partners will receive for each Partnership Unit an
amount of cash, securities, or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities other property
paid in the Transaction to a holder of one REIT Share in consideration of one
REIT Share, provided that if, in connection with the Transaction, a purchase,
tender or exchange offer (“Offer”) shall have been made to and accepted by the
holders of more than fifty percent (50%) of the outstanding REIT Shares, each
holder of Partnership Units shall be given the option to exchange its
Partnership Units for the greatest amount of cash, securities, or other property
which a Limited Partner would have received had it (A) exercised its Redemption
Right and (B) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer.

(d) Notwithstanding Section 7.01(c), HHTI may merge with or into or consolidate
with another entity if immediately after such merger or consolidation
(i) substantially all of the assets of the successor or surviving entity (the
“Surviving Entity”), other than Partnership Units held by the General Partner or
HHTI’s interest in the General Partner, respectively, are contributed, directly
or indirectly, to the Partnership as a Capital Contribution in exchange for
Partnership Units with a fair market value equal to the value of the assets so
contributed as determined by the Surviving Entity in good faith and (ii) the
Surviving Entity expressly agrees to assume all obligations of HHTI hereunder.
Upon such contribution and assumption, the Surviving Entity shall have the right
and duty to amend this Agreement as set forth in this Section 7.01(d). The
Surviving Entity shall in good faith arrive at a new method for the calculation
of the Cash Amount, the REIT Shares Amount and Conversion Factor for a
Partnership Unit after any such merger or consolidation so as to approximate the
existing method for such calculation as closely as reasonably possible. Such
calculation shall take into account, among other things, the kind and amount of
securities, cash and other property that was receivable upon such merger or
consolidation by a holder of REIT Shares or options, warrants or other rights
relating thereto, and to which a holder of Partnership Units could have acquired
had such Partnership Units been exchanged immediately prior to such merger or
consolidation. Such amendment to this Agreement shall provide for adjustment to
such method of calculation, which shall be as nearly equivalent as may be
practicable to the adjustments provided for with respect to the Conversion
Factor. The Surviving Entity also shall in good faith modify the definition of
REIT Shares and make such amendments to Section 8.05 hereof so as to approximate
the existing rights and obligations set forth in Section 8.05 as closely as
reasonably possible. The above provisions of this Section 7.01(d) shall
similarly apply to successive mergers or consolidations permitted hereunder.

(e) Notwithstanding Section 4.02(a)(ii), Section 6.08, and Section 7.01(c) and
(d), the Partners acknowledge and agree that the ownership interests in E&P REIT
Trust and E&P Financing Limited Partnership acquired in the Merger with Supertel
Hospitality, Inc. shall be held directly by HHTI and shall not be contributed to
the Partnership.

7.02 Admission of a Substitute or Successor General Partner. A Person shall be
admitted as a substitute or successor General Partner of the Partnership only if
the following terms and conditions are satisfied:

(a) a majority-in-interest of the Limited Partners (other than the General
Partner) shall have consented in writing to the admission of the substitute or
successor General Partner, which consent may be withheld in the sole discretion
of such Limited Partners;

(b) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all terms and provisions of this
Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a



36

 

--------------------------------------------------------------------------------

 



General Partner, and a certificate evidencing the admission of such Person as a
General Partner shall have been filed for recordation and all other actions
required by Section 2.05 hereof in connection with such admission shall have
been performed;

(c) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

(d) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner’s limited liability.





37

 

--------------------------------------------------------------------------------

 



7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.04(a) hereof) or the withdrawal, removal or
dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.03(b) hereof.

(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the Limited
Partners, within 90 days after such occurrence, may elect to reconstitute the
Partnership and continue the business of the Partnership for the balance of the
term specified in Section 2.04 hereof by selecting, subject to Section 7.02
hereof and any other provisions of this Agreement, a substitute General Partner
by unanimous consent of the Limited Partners. If the Limited Partners elect to
reconstitute the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.

7.04 Removal of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners.

(b) if a General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
partnership (i) to the substitute General Partner approved by a
majority-in-interest of the Limited Partners (excluding the General Partner) in
accordance with Section 7.03(b) hereof and otherwise admitted to the Partnership
in accordance with Section 7.02 hereof. At the time of assignment, the removed
General Partner shall be entitled to receive from the substitute General Partner
the fair market value of the General Partnership Interest of such removed
General Partner as reduced by any damages caused to the Partnership by such
General Partner. Such fair market value shall be determined by an appraiser
mutually agreed upon by the General Partner and a majority-in-interest of the
Limited Partners (excluding the General Partner) within 10 days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the General Partner and a majority-in-interest of the
Limited Partners (excluding the General Partner) each shall select an appraiser.
Each such appraiser shall complete an appraisal of the fair market value of the
General Partner’s General Partnership Interest within 30 days of the General
Partner’s removal, and the fair market value of the General Partner’s General
Partnership Interest shall be the average of the two appraisals; provided
however, that if the higher appraisal exceeds the lower appraisal by more than
20% of the amount of the lower appraisal, the two appraisers, no later than 40
days after the removal of the General Partner, shall select a third appraiser
who shall complete an appraisal of the fair market value of the General
Partner’s General Partnership Interest no later than 60 days after the removal
of the General Partner. In such case, the fair market value of the General
Partner’s General Partnership Interest shall be the average of the two
appraisals closest in value.

(c) The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.04(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items which it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.04(b).

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.





38

 

--------------------------------------------------------------------------------

 



ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.01 Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

8.02 Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner his true and lawful attorney-in-fact, who may act for each
Limited Partner and in his name, place and stead, and for his use and benefit,
to sign, acknowledge, swear to, deliver, file and record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of his Interest in the Partnership. This
power of attorney shall be limited to documents, certificates and instruments
the contents of which shall have no adverse economic impact on the Limited
Partners.

8.03 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
his Capital Contribution, if any, as and when due hereunder. After his Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contribution or
other payments or lend any funds to the Partnership.

8.04 Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
income tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.

8.05 Redemption Right.

(a) Subject to Sections 8.05(b), 8.05(c) and 8.05(e), and the provisions of any
agreement between the Partnership and any Limited Partner with respect to Common
Units held by such Limited Partner, each Limited Partner shall have the right
(the “Redemption Right”), on or after the first anniversary of the issuance by
the Partnership of any Common Units (the “Redemption Date”), to require the
Partnership to redeem on a Specified Redemption Date all or a portion of the
applicable Common Units held by such Limited Partner at a redemption price equal
to and in the form of the Cash Amount to be paid by the Partnership. The
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the Partnership (with a copy to the General Partner and HHTI) by the Limited
Partner who is exercising the Redemption Right (the “Redeeming Partner”);
provided, however, that the Partnership shall not be obligated to satisfy such
Redemption Right if the General Partner or HHTI elects to purchase the Common
Units described in the Notice of Redemption pursuant to Section 8.05(b). A
Limited Partner may not exercise the Redemption Right for less than one thousand
(1,000) Common Units or, if such Limited Partner holds less than one thousand
(1,000) Common Units, all of the Common Units held by such Partner.

(b) Notwithstanding the provisions of Section 8.05(a), a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Common Units described in the Notice of Redemption to the General Partner and
HHTI, and the General Partner or HHTI may, in its sole and absolute discretion,
assume directly and satisfy a Redemption Right within the maximum limits
provided in Section 8.05(c) and minimum limits provided in Section 8.05(a) by
paying to the Redeeming Partner the Redemption Amount on the Specified
Redemption Date, whereupon the General Partner or HHTI, as applicable, shall
acquire the Common Units offered for redemption by the Redeeming Partner and
shall be treated for all purposes of this Agreement as the owner of such Common
Units. If the General Partner or HHTI shall elect to exercise its right to
purchase Common Units under this Section 8.05(b) with respect to a Notice of
Redemption, it shall so notify the Redeeming Partner within five (5) business
days after the receipt by the General Partner and HHTI of such Notice of
Redemption. Such notice shall indicate whether the General Partner or HHTI will
pay the Cash Amount or the REIT Shares Amount, which determination shall be made
by the General Partner or HHTI in its sole discretion. Unless the General
Partner or HHTI (in its sole and absolute discretion) shall exercise its right
to purchase Common Units from the Redeeming Partner pursuant to this
Section 8.05(b), the General Partner and HHTI shall not have any obligation to
the Redeeming Partner or the



39

 

--------------------------------------------------------------------------------

 



Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. In the event the General Partner or HHTI shall exercise its right to
satisfy the Redemption Right in the manner described in the first sentence of
this Section 8.05(b), the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership, and
the General Partner or HHTI, as applicable, shall treat the transaction between
the General Partner or HHTI, as applicable, and the Redeeming Partner as a sale
of the Redeeming Partner’s Common Units to the General Partner or HHTI, as
applicable, for federal income tax purposes. Each Redeeming Partner agrees to
execute such documents as the General Partner may reasonably require in
connection with the issuance of REIT Shares upon exercise of the Redemption
Right.

(c) Notwithstanding Sections 8.05(a) and 8.05(b), except as provided in
Section 8.05(e), a Limited Partner shall not be entitled to exercise the
Redemption Right if the delivery of REIT Shares to such Partner on the Specified
Redemption Date by the General Partner or HHTI pursuant to Section 8.05(b)
(regardless of whether or not the General Partner or HHTI would in fact exercise
its rights under Section 8.05(b)) would (i) result in such Partner or any other
person owning, directly or indirectly, REIT Shares in excess of the “Ownership
Limit,” as defined in the Articles of Incorporation and calculated in accordance
therewith, except as provided in the Articles of Incorporation, (ii) result in
REIT Shares being owned by fewer than 100 persons (determined without reference
to any rules of attribution), except as provided in the Articles of
Incorporation, (iii) result in HHTI being “closely held” within the meaning of
Section 856(h) of the Code, (iv) cause the General Partner or HHTI to own,
directly or constructively, 10% or more of the ownership interests in a tenant
of the General Partner’s, HHTI’s, the Partnership’s or the Subsidiary
Partnership’s real property, within the meaning of Section 856(d)(2)(B) of the
Code, or (v) cause the acquisition of REIT Shares by such Partner to be
“integrated” with any other distribution of REIT Shares for purposes of
complying with the registration provisions of the Securities Act of 1933, as
amended. The General Partner or HHTI, in its sole and absolute discretion, may
waive the restriction on redemption set forth in this Section 8.05(c); provided,
however, that in the event such restriction is waived, the Redeeming Partner
shall be paid the Cash Amount. Any Cash Amount to be paid to a redeeming Limited
Partner pursuant to Section 8.05(a) or this Section 8.05(c) shall be paid within
sixty (60) days after the initial date of receipt by the Partnership, the
General Partner and HHTI of the Notice of Redemption relating to the Common
Units to be redeemed; provided, however, that such sixty (60) day period may be
extended for up to an additional one hundred eighty (180) day period to the
extent required for the Partnership, the General Partner and HHTI to obtain
financing for the payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner, HHTI and the Partnership agree to use their best efforts to
cause the closing of the acquisition of redeemed Common Units hereunder to occur
as quickly as reasonably possible.

(d) Each certificate, if any, evidencing REIT Shares that may be issued in
redemption of Common Units under this Section 8.05 (the “Redemption Shares”)
shall bear a restrictive legend in substantially the following form:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any state securities law. No transfer of
the Shares represented by this certificate shall be valid or effective unless
(A) such transfer is made pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “Act”), or (B) the holder of the
securities proposed to be transferred shall have delivered to the company either
a no-action letter from the Securities and Exchange Commission or an opinion of
counsel (who may be an employee of such holder) experienced in securities
matters to the effect that such proposed transfer is exempt from the
registration requirements of the Act which opinion shall be reasonably
satisfactory to the Company.”

(e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights as and if deemed necessary to ensure that the
partnership does not constitute a “publicly traded partnership” under
Section 7704 of the Code.

(f) Notwithstanding any other provisions of this Agreement, the terms of any
separate written agreement between the Partnership and a Partner pertaining to
redemption rights shall supersede the terms of this Section 8.05.

8.06 Registration.

(a) Shelf Registration. Within two weeks of any Specified Redemption Date, HHTI
agrees to file with the Commission a shelf registration statement under Rule 415
of the Securities Act, or any similar rule that may be adopted by the Commission
(the “Shelf Registration”), with respect to the issuance and/or the resale of
all of the Redemption Shares that are issuable with respect to a redemption for
the REIT Shares Amount of the Common Units



40

 

--------------------------------------------------------------------------------

 



which become redeemable on such date. HHTI will use its commercially reasonable
best efforts to have the Shelf Registration declared effective under the
Securities Act as soon as practicable after such filing and to keep the Shelf
Registration continuously effective until the earlier of (i) the date when all
of the Redemption Shares registered thereby are sold, or (ii) the date on which
all of the holders of Redemption Shares registered thereunder may sell such
Redemption Shares without registration under the Securities Act pursuant to Rule
144(k) under the Securities Act or any other applicable provision of the
Securities Act. HHTI further agrees to supplement or make amendments to the
Shelf Registration, if required by the rules, regulations or instructions
applicable to the registration form utilized by HHTI or by the Securities Act or
rules and regulations thereunder for the Shelf Registration. Notwithstanding the
foregoing, if for any reason the effectiveness of the Shelf Registration is
delayed or suspended or ceases to be available for sales of Redemption Shares
thereunder, the Shelf Registration period shall be extended by the aggregate
number of days of such delays, suspension or unavailability.

(b) Registration and Qualification Procedures. HHTI is required by the
provisions of Section 8.06(a) hereof to use its commercially reasonable best
efforts to have a Shelf Registration relating to the Redemption Shares declared
effective under the Securities Act as soon as practicable after the filing of
such Shelf Registration. Accordingly, HHTI, as soon as practical after the
filing of such Shelf Registration, shall with respect to the Redemption Shares
first eligible for redemption on such date:

(i) prepare and file with the Commission a registration statement, including
amendments thereof and supplements relating thereto, with respect to such
Redemption Shares;

(ii) use its commercially reasonable best efforts to cause the registration
statement to be declared effective by the Commission;

(iii) use its commercially reasonable best efforts to keep the registration
statement effective and the related prospectus current throughout the Shelf
Registration period; provided, however, that HHTI shall have no obligation to
file any amendment or supplement at its own expense or the Partnership’s expense
more than ninety (90) days after the effective date of the registration
statement;

(iv) furnish to each holder of such Redemption Shares such numbers of copies of
prospectuses, and supplements or amendments thereto, and such other documents as
such holder reasonably requests;

(v) register or qualify such Redemption Shares covered by the registration
statement under the securities or blue sky laws of such jurisdictions within the
United States, if required, as any holder of the such Redemption Shares shall
reasonably request, and do such other reasonable acts and things as may be
required of it to enable such holders to consummate the sale or other
disposition in such jurisdictions of such Redemption Shares; provided, however,
that HHTI shall not be required to (i) qualify as a foreign corporation or
consent to a general and unlimited service or process in any jurisdictions in
which it would not otherwise be required to be qualified or so consent or
(ii) qualify as a dealer in securities; and

(vi) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
shareholders as soon as reasonably practicable, but not later than sixteen
(16) months after the effective date of the Shelf Registration, an earnings
statement covering a period of at least twelve (12) months beginning after the
effective date of the Shelf Registration, which earnings statement shall satisfy
the provisions of Section 11(a) of the Securities Act.

(c) Allocation of Expenses. The Partnership shall pay all expenses in connection
with the Shelf Registration, including without limitation (i) all expenses
incident to filing with the National Association of Securities Dealers, Inc.,
(ii) registration fees, (iii) printing expenses, (iv) accounting and legal fees
and expenses, except to the extent holders of Redemption Shares elect to engage
accountants or attorneys in addition to the accountants and attorneys engaged by
HHTI, (v) accounting expenses incident to or required by any such registration
or qualification and (vi) expenses of complying with the securities or blue sky
laws of any jurisdictions in connection with such registration or qualification;
provided, however, the Partnership shall not be liable for (A) any discounts or
commissions to any underwriter or broker attributable to the sale of Redemption
Shares, or (B) any fees or expenses incurred by holders of Redemption Shares in
connection with such registration which, according to the written instructions
of any regulatory authority, the Partnership is not permitted to pay.

(d) Indemnification.

(i) In connection with the Shelf Registration, HHTI and the Partnership agree to
indemnify each holder of Redemption Shares within the meaning of Section 15 of
the Securities Act, against all losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation) caused by any untrue, or
alleged untrue, statement of a material fact contained in the Shelf
Registration, preliminary prospectus or prospectus (as amended or supplemented
if HHTI shall have furnished any amendments or supplements thereto) or caused by
any omission, or alleged omission, to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by any untrue



41

 

--------------------------------------------------------------------------------

 



statement, alleged untrue statement, omission or alleged omission based upon
information furnished to HHTI by or on behalf of the holder of Redemption Shares
expressly for use therein. HHTI and each officer, director and controlling
person of HHTI shall be indemnified by each holder of Redemption Shares covered
by the Shelf Registration for all such losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation) caused by any such
untrue, or alleged untrue, statement or any such omission, or alleged omission,
based upon information furnished to HHTI expressly for use therein by or on
behalf of the holder.

(ii) Promptly upon receipt by a party indemnified under this Section 8.06(d) of
notice of the commencement of any action against such indemnified party in
respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Section 8.06(d), such indemnified party shall
notify HHTI in writing of the commencement of such action, but the failure to so
notify HHTI shall not relieve it of any liability which it may have to any
indemnified party otherwise than under this Section 8.06(d) unless such failure
shall materially adversely affect the defense of such action. In case notice of
commencement of any such action shall be given to HHTI as above provided, HHTI
shall be entitled to participate in and, to the extent it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such indemnified party. The indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be paid by the indemnified party
unless (i) HHTI or the Partnership agrees to pay the same, (ii) HHTI fails to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) have been advised by counsel selected by HHTI that
representation of such indemnified party and HHTI by the same counsel would be
inappropriate under applicable standards of professional conduct (in which case
HHTI shall not have the right to assume the defense of such action on behalf of
such indemnified party). No indemnifying party shall be liable for any
settlement entered into without its consent.

(e) Contribution.

(i) If for any reason the indemnification provisions contemplated by
Section 8.06(d) are either unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.06(e), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.06(e), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party. In no event shall any holder of Redemption Shares covered by the
Shelf Registration be required to contribute an amount greater than the dollar
amount of the proceeds received by such holder from the sale of Redemption
Shares pursuant to the sale of Redemption Shares giving rise to the liability.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.06(e) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person or
entity determined to have committed a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

(iii) The contribution provided for in this Section 8.06(e) shall survive the
termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party.

(f) Listing on Securities Exchange. If HHTI shall list or maintain the listing
of any shares of Common Stock on any securities exchange or national market
system, it will at its expense list thereon, maintain and, when necessary,
increase such listing to include the Redemption Shares.

(g) Notwithstanding any other provisions of this Agreement, the terms of any
separate written agreement between the Partnership and a Partner pertaining to
shelf registration or other registration rights shall supersede the terms of
this Section 8.06.





42

 

--------------------------------------------------------------------------------

 



8.07 Outside Activities of Limited Partners. Except as otherwise provided in
this Agreement or as otherwise agreed to by the Partners, any Limited Partner or
its Affiliate may engage in or possess an interest in other business ventures of
every nature and description, independently or with others, including, but not
limited to, enterprises engaged in the same business as the Partnership, and
neither the Partnership nor the other Partners shall have any right by virtue of
this Agreement in or to such independent ventures or to the income or profits
derived therefrom.

ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS

9.01 Purchase for Investment.

(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interest is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.

(b) Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.02 Restrictions on Transfer of Limited Partnership Interests.

(a) Except as otherwise provided in Section 9.02(d) hereof, no Limited Partner
may offer, sell, assign, hypothecate, pledge or otherwise transfer his Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”) without the
written consent of the General Partner, which consent may be withheld in the
sole discretion of the General Partner. The General Partner may require, as a
condition of any Transfer, that the transferor assume all costs incurred by the
Partnership in connection therewith.

(b) No Limited Partner may effect a Transfer of his Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act of 1933, as amended, or
would otherwise violate any applicable federal or state securities or “Blue Sky”
law (including investment suitability standards).

(c) No transfer by a Limited Partner of his Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), or (ii) such transfer is
effectuated through an “established securities market” or a “secondary market”
(or the substantial equivalent thereof) within the meaning of Section 7704 of
the Code.

(d) Section 9.02(a) shall not apply to the following transactions, except that
the General Partner may require that the transferor assume all costs incurred by
the Partnership in connection therewith:

(i) any Transfer by a Limited Partner pursuant to the exercise of its Redemption
Right under Section 8.05 hereof or any separate written agreement between the
Partnership and a Partner relating to a redemption right;

(ii) any Transfer by a Limited Partner that is a corporation or other business
entity to any of its Affiliates or subsidiaries or to any successor in interest
of such Limited Partner; or

(iii) any donative Transfer by an individual Limited Partner to his immediate
family members or any trust in which the individual or his immediate family
members own, collectively, 100% of the beneficial interests. For purposes of
this Section 9.02(d)(iii), the term “immediate family member” shall be deemed to
include only an individual Limited Partner’s spouse children and grandchildren.

(e) Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

9.03 Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only upon the satisfactory completion of the
following:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revise Exhibit A, and such other



43

 

--------------------------------------------------------------------------------

 



documents or instruments as the General Partner may require in order to effect
the admission of such Person as a Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) hereof and the agreement set forth in
Section 9.01(b) hereof.

(iv) If the assignee is a corporation, partnership, limited liability company or
trust, the assignee shall have provided the General Partner with evidence
satisfactory to counsel for the Partnership of the assignee’s authority to
become a Limited Partner under the terms and provisions of this Agreement.

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02 hereof.

(vi) The assignee shall have paid all reasonable legal fees of the Partnership
and the General Partner and filing and publication costs in connection with his
substitution as a Limited Partner.

(vii) The assignee has obtained the prior written consent of General Partner to
its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of General Partner’s sole and absolute discretion.

(b) For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.

9.04 Rights of Assignees of Partnership Interests.

(a) Subject to the provisions of Section 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of his
Partnership Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Partnership Interest, but does not become a Substitute Limited Partner and
desires to make a further assignment of such Limited Partnership Interest, shall
be subject to all of the provisions to this Article IX to the same extent and in
the same manner as any Limited Partner desiring to make an assignment of his
Limited Partnership Interest.

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.06 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner



44

 

--------------------------------------------------------------------------------

 



from either owner, the General Partner shall cause the Partnership Interest to
be divided into two equal Partnership Interests, which shall thereafter be owned
separately by each of the former owners.

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.01 Books and Records. At all times during the continuance of the Partnership
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports,
(d) copies of the Agreement and any financial statements of the Partnership for
the three most recent years and (e) all documents and information required under
the Act. Any Partner or his duly authorized representative, upon paying the cost
of collection, duplication and mailing, shall be entitled to inspect or copy
such records during ordinary business hours.

10.02 Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).

10.03 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.04 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner
subject to Section 5.01(f) of this Agreement. The General Partner shall have the
right to retain professional assistance in respect of any audit of the
Partnership by the Service and all out-of-pocket expenses and fees incurred by
the General Partner on behalf of the Partnership as Tax Matters Partner shall
constitute Partnership expenses. In the event the General Partner receives
notice of a final partnership adjustment under Section 6223(a)(2) of the Code,
the General Partner shall either (i) file a court petition for judicial review
of such final adjustment within the period provided under Section 6226(a) of the
Code, a copy of which petition shall be mailed to all Limited Partners on the
date such petition is filed, or (ii) mail a written notice to all Limited
Partners, within such period, that describes the General Partner’s reasons for
determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code shall be made by the General Partner in its sole discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article IV of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

10.06 Reports to Limited Partners.

(a) The books of the Partnership shall be audited annually as of the end of each
fiscal year of the Partnership by accountants selected by the General Partner,
who shall be the same accountants responsible for the examination of the General
Partner’s books. The General Partner shall determine and prepare an annual
balance sheet, a statement of partners’ capital as of the end of such year, as
well as statements of cash flow and income, all in



45

 

--------------------------------------------------------------------------------

 



accordance with generally accepted accounting principles and accompanied by an
independent auditor’s report (collectively, the “Financial Statements”),
together with all supplementary schedules and information prepared by the
accountants related thereto. As a note to such Financial Statements, the General
Partner shall prepare a schedule of all loans to the Partnership. Such schedule
shall demonstrate that loans have been made, used, carried on the books of the
Partnership (and repaid, if applicable) in accordance with the provisions of
this Agreement. Within 90 days after the end of each fiscal year, the General
Partner shall transmit the Financial Statements to the Limited Partners. The
General Partner also shall prepare quarterly unreviewed Financial Statements and
shall transmit such statements to the Limited Partners within 45 days of the end
of each fiscal quarter of the Partnership.

(b) Any Partner shall further have the right to a private audit of the books and
records of the Partnership, provided such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.





46

 

--------------------------------------------------------------------------------

 



ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER; NOTICE

11.01 Amendment of Agreement; Merger. The General Partner’s consent shall be
required for any amendment to the Agreement or any merger, consolidation or
combination of the Partnership. The General Partner, without the consent of the
Limited Partners, may amend this Agreement in any respect or cause the
Partnership to merge, consolidate or combine with or into any other partnership,
limited partnership, limited liability company or corporation as contemplated in
Section 7.01(c) or (d) hereof; provided, however, that:

A. the following amendments and any other such merger, consolidation or
combination of the Partnership (a “Merger”) shall require the consent of Limited
Partners (other than HHTI or any Subsidiary of the HHTI) holding more than 50%
of the Percentage Interests of the Limited Partners (other than HHTI or any
Subsidiary of HHTI):

(i) any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section 7.01(c)) in a manner adverse to
the Limited Partners;

(ii) any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to
Section 4.02;

(iii) any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02; or

(iv) any amendment to this Article XI.

B. The consent of each Limited Partner shall be required for any amendment that
would impose on the Limited Partners any obligation to make additional Capital
Contributions to the Partnership.

11.02 Notice to Limited Partners. The General Partner shall notify the Limited
Partners of the substance of any amendment or Merger requiring the consent of
the Limited Partners pursuant to Section 11.01 at least twenty (20) days prior
to the effective date of such amendment or Merger.





47

 

--------------------------------------------------------------------------------

 



ARTICLE XII

GENERAL PROVISIONS

12.01 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

12.02 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.03 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

12.05 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.08 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

﻿



48

 

--------------------------------------------------------------------------------